Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to claims dated 3/30/2022.
Claims pending in the case: 1-19
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20120265978) in view of Jancar (US 20150379558).
Shenfield cited in applicant IDS.

Regarding claim 1, Shenfield teaches, a method implemented in a computerized environment in which a carousel widget is displayed to a user (Shenfield: [14]: ribbon with dynamic content), wherein the carousel widget displays a content card, wherein the carousel widget is configured to periodically perform content switches to change displayed content of the carousel (Shenfield: [14]: ribbon with dynamic content that switches content; [30]: action cards), the method comprising: 
obtaining a timeframe measuring a time .. for content switch of the carousel widget, wherein the content switch comprises switching a first content card with the content card, wherein prior to the content switch, the carousel widget displayed the first content card (Shenfield: [17]: anticipate time to be within a certain time frame and switch display to present the applicable icon); 
comparing the timeframe to a time threshold (Shenfield: [17]: anticipate time to be within a certain time frame (threshold) and switch display to present the applicable icon); and 
based on said comparing, determining whether or not to perform a responsive action (Shenfield: [17]: based on the time comparison, perform the action of switching or not switching the icon),
However Shenfield does not specifically teach,
a time since a content switch;
 wherein the responsive action comprises blocking a functionality that is associated with the content card or releasing a previously set blockage of the functionality.
Jancar teaches, a time since a content switch (Jancar: [17-18]: determine time interval between two events related to an advertisement card; [18]: “the first event may comprise an occurrence such as the initial presentation of a mobile advertisement” – content switch);
wherein the responsive action comprises blocking a functionality that is associated with the content card or releasing a previously set blockage of the functionality (Jancar: [17-18]: determine user’s input as unintentional; [22]: “the receipt of user input to request additional content on an advertised product” will be ignored or the action blocked when the input is found to be unintentional).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shenfield and Jancar because the combination would prevent unneeded action based on a determination that the user input was unintentional. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable ignoring unintentional user input in the carousel interface. The combination makes the system more user friendly and convenient for use by incorporating the function to avoid accidental user inputs.

Regarding claim 2, Shenfield and Jancar teach the invention as claimed in claim 1 above and  further teach, wherein the timeframe measures a time since the content switch of the carousel widget until a subsequent user interaction with the carousel widget after the content switch, whereby selectively preventing user interactions with the carousel widget posteriori (Jancar: [17-18]: determine user’s input as unintentional based on time interval between two events; [18]: “the first event may comprise an occurrence such as the initial presentation of a mobile advertisement” [22]: “the receipt of user input to request additional content on an advertised product” will be ignored or the action blocked after the input is found to be unintentional).

Regarding claim 3, Shenfield and Jancar teach the invention as claimed in claim 1 above and  further teach, wherein the timeframe measures a time since the content switch of the carousel widget until a current time, whereby user interactions with the carousel widget are a-priori prevented (Shenfield: [18]: “The way in which a preference is implemented is not necessarily fixed a-priori but can vary depending on the way the user has historically interacted with the device”) (Jancar: [17-18, 22]: determine user’s input as unintentional based on time interval between two events and prevent user interaction. The threshold time is pre-determined and thus the user action is prevented a-priori).

Regarding claim 4, Shenfield and Jancar teach the invention as claimed in claim 1 above and  further teach, wherein the functionality that is associated with the content card comprises at least one of the group consisting of: navigating to a target resource, activating a media file, and rendering a resource within a browsed page presenting the carousel widget (Schwartz: [44]: alert icons to contact stores (navigate to resource); [45]: icon with hyperlink to a web page (navigate to resource/ rendering within browsed page); icon to activate audio or video file).

Regarding claim 7, Shenfield and Jancar teach the invention as claimed in claim 1 above and  further teach, wherein said blocking the functionality comprises configuring the carousel widget to be unclickable, or configuring the carousel widget to point to a null functionality (Jancar: [17-18, 22]: determine user’s input as unintentional based on time interval between two events and ignore or block action block action when the input is found to be unintentional – render unclickable).

Regarding claim 8, Shenfield and Jancar teach the invention as claimed in claim 1 above and  further teach, wherein the responsive action comprises performing a functionality that is associated with the first content card (Shenfield: [60]: icons for web browser, media player etc. when selected the corresponding function is performed) (Jancar: [17-18, 22]: determine user’s input as intentional based on time interval between two events and perform the corresponding function)

Regarding claim 9, Shenfield and Jancar teach the invention as claimed in claim 1 above and  further teach, wherein the functionality that is associated with the first content card comprises at least one of the group consisting of: navigating to a target resource defined by the first content card, activating a media file defined by the first content card, and rendering a resource, which is defined by the first content card, within a browsed page rendering the carousel widget (Shenfield: [60]: icons for web browser, media player etc.).

Regarding claim 10, Shenfield and Jancar teach the invention as claimed in claim 1 above and  further teach, wherein: the timeframe is a time elapsed since the content switch and until a current time, and said determining whether or not to perform the responsive action comprises determining not to perform the responsive action in case said comparing indicates that the timeframe is lesser than the time threshold (Jancar: [17-18]: determine user’s input as unintentional based on time interval between two events; [18]: “the first event may comprise an occurrence such as the initial presentation of a mobile advertisement” [22]: “the receipt of user input to request additional content on an advertised product” will be ignored or the action blocked when the input is found to be unintentional or less than the threshold).

Regarding claim 11, Shenfield and Jancar teach the invention as claimed in claim 1 above and  further teach, wherein: the timeframe is a time elapsed since the content switch and until a current time, and said determining whether or not to perform the responsive action comprises determining to perform the responsive action in case said comparing indicates that the timeframe is greater than the time threshold, wherein the responsive action comprises said releasing the blockage of the functionality (Jancar: [17-18, 22]: determine user’s input as intentional based on time interval between two events and release blockage function is not used/released).

Regarding Claim(s) 15, this/these claim(s) is/are similar in scope as claim(s) 1. Shenfield and Jancar also teach, wherein the carousel widget displays a content card to a user, wherein the carousel widget is configured to periodically perform content switches to change displayed content of the carousel (Shenfield: [14]: ribbon with dynamic content that change periodically; [30]: action cards),
Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 16, 17, 18, this/these claim(s) is/are similar in scope as claim(s) 4, 2, 3 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 19, this/these claim(s) is/are similar in scope as claim(s) 15 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20120265978) in view of Jancar (US 20150379558) in further view of Wu (CN 106528211 A – please refer to the attached English translation for the claim mapping).

Regarding claim 5, Shenfield and Jancar teach the invention as claimed in claim 1 above and further teach, wherein said blocking the functionality comprises …, wherein the element is configured to intercept interaction events with the carousel widget (Jancar: [17-18, 22]: determine user’s input as unintentional based on time interval between two events and ignore or block action block action when the input is found to be unintentional – the element where the content is displayed is configured to not respond to the user input);
 but not, wherein said blocking the functionality comprises wrapping the carousel widget within an element; 
Wu teaches, wherein said blocking the functionality comprises wrapping the carousel widget within an element (Wu: Pg. 8 [13]: wrap in a layer or ice to indicate that the item is disabled).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shenfield and Jancar and Wu because the combination would enable to provide a visual indication of disabled elements. The combination makes the system more user friendly and convenient for use by making it easier for the user to know which of the displayed elements are disabled.

Regarding claim 6, Shenfield and Jancar teach the invention as claimed in claim 1 above and further teach, wherein said blocking the functionality comprises .. effectively disabling user interaction with the carousel widget (Jancar: [17-18, 22]: determine user’s input as unintentional based on time interval between two events and ignore or block action block action when the input is found to be unintentional – the element where the content is displayed is configured to not respond to the user input);
But not, displaying one or more transparent elements over the carousel widget;
Wu teaches, displaying one or more transparent elements over the carousel widget (Wu: Pg. 8 [13]: transparent layer or ice over the element to indicate that the item is disabled).
The same motivation to combine the prior arts, stated above applies.

Claim 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20120265978) in view of Jancar (US 20150379558) in further view of Fratti (US 20140215341).
Fratti cited in applicant IDS.

Regarding claim 12, Shenfield and Jancar teach the invention as claimed in claim 1 above but not, wherein the carousel widget comprises an indication of a remaining time until a next content switch of the carousel widget.
Fratti teaches, wherein the carousel widget comprises an indication of a remaining time until a next content switch of the carousel widget (Fratti: Fig. 2: [23-24]: transition indicator).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shenfield and Jancar and Fratti because the combination would be providing an added indication to the user of the time when the display of content in the ribbon will be switched. The combination makes the system more user friendly and convenient for use by making it easier for the user to know how long the user has to access the displayed functions before they are updated.

Regarding claim 13, Shenfield and Jancar and Fratti teach the invention as claimed in claim 12 above and  further teach, wherein the indication comprises a visual indication or a textual indication (Fratti: Fig. 2: [23-24]: indication by bar and text).

Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20120265978) in view of Jancar (US 20150379558) in further view of Balasubramanian (US 20180210557 – henceforth referred to as Bala).

Regarding claim 14, Shenfield and Jancar teach the invention as claimed in claim 1 above but not, further comprising setting the time threshold based on historic user interactions.
Bala teaches, setting the time threshold based on historic user interactions (Bala: [33]: use interaction history to set thresholds to determine valid inputs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shenfield and Jancar and Bala because the combination would enable using historical data to set thresholds in determining unintended user interaction. The combination makes the system more user accurate in determining valid user input by customizing the threshold used in the determination based on user’s history.

Double Patenting
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-15 of U.S. Patent No. US 11320966. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-19 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of patent No.  US 11320966.
Current application
US 11320966
 1. A method implemented in a computerized environment in which a carousel widget is displayed to a user, wherein the carousel widget displays a content card, wherein the carousel widget is configured to periodically perform content switches to change displayed content of the carousel, 
the method comprising: obtaining a timeframe measuring a time since a content switch of the carousel widget, wherein the content switch comprises switching a first content card with the content card, wherein prior to the content switch, the carousel widget displayed the first content card; comparing the timeframe to a time threshold; and based on said comparing, determining whether or not to perform a responsive action, wherein the responsive action comprises blocking a functionality that is associated with the content card or releasing a previously set blockage of the functionality.



Claims 3-5 are similar in scope to
Claims 6-14 are similar in scope to
Claims 16, 17, 18, are similar in scope as claim(s) 4, 2, 3 respectively
Claims 15 and 19, are similar in scope as claim(s) 1 
1. A method implemented in a computerized environment in which a carousel widget is displayed to a user, wherein the carousel widget displays a content card, 
the method comprising: identifying a user interaction with the content card of the carousel widget, wherein said identifying is after a content switch of the carousel widget, wherein the content switch comprises switching a first content card with the content card; determining a timeframe measuring a time elapsed since the content switch and until the user interaction; determining that the timeframe is greater than a time threshold, thereby identifying that the user interaction is intended; and in response to said determining that the timeframe is greater than the time threshold, determining not to perform a responsive action, wherein the responsive action comprises blocking a functionality that is associated with the content card, wherein the time threshold is set based on historic user interactions.
Claims 3-5 respectively
Claims 5-7, 4, 11-15 respectively


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure listed in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176